The judgments should be affirmed on the ground that there was no prejudicial error in the charge as to reasonable doubt when read in its entirety or in any other rulings of the trial court to which exceptions were taken. We may not consider rulings to which no exceptions were taken. (People v. Cummins, 209 N.Y. 283;People v. Pindar, 210 N.Y. 191.)
LEHMAN, Ch. J., LOUGHRAN, LEWIS, DESMOND and THACHER, JJ., concur; CONWAY, J., dissents in the following memorandum in which RIPPEY, J., concurs: *Page 505